Title: From Thomas Jefferson to Jacob Abbot Cummings, 22 April 1826
From: Jefferson, Thomas
To: Cummings, Jacob Abbot,Hilliard, William


Dear Sir
Monticello
Apr. 22. 26.
Since my last of the 9th I have recieved representations from the faculty of our Professors, on the subject of the annual importations of the Periodicals desired by the Visitors. they say that to answer their views it is indispensable that they should come at shorter intervals, quarterly, for example, at least. I must therefore correct the request in that letter, and pray you to direct your Correspondents to forward them regularly every quarter.I have been to the University since that letter, and examined the boxes of books arrived there. they are marked and numbered thus C. H. & co. No 1. 2. 3.  4. 5. 6. 7.–9. 10.–12. 13. 14.–16. 17. 18. in all  15. all appear in good order except one, which, being tumbled carelessly by a waggoner at Richmond, burst, without falling asunder, or losing any thing as far as we can judge. the room & presses to recieve them are promised in early June. till which the boxes cannot be opened.The more I enquire into the want of books, the more I am satisfied that you would double the amount of your annual sales here, were the books on hand ready when asked for, I mean especially those of our particular recommendation. mr Lomax our Law-Professor engages to open his school on the 1st of July, with about 30. students on the spot, and probably as many more soon after. Thomas’s Coke Littleton will be their 1st and immediate want, & Law Dictionaries of course.  Accept assurances of my friendship and respectTh: Jefferson